Name: Commission Regulation (EEC) No 674/89 of 16 March 1989 fixing for the 1989 marketing year the reference prices for tomatoes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 73/14 Official Journal of the European Communities 17. 3. 89 COMMISSION REGULATION (EEC) No 674/89 of 16 March 1989 fixing for the 1989 marketing year the reference prices for tomatoes however, not be lower than in the preceding marketing year ; Whereas, to take seasonal variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Commu ­ nity are to be fixed at the beginning of the marketing year ; Whereas tomatoes are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas tomatoes harvested during a given crop year are marketed from January to December ; whereas the quan ­ tities harvested from January to March and during the last 1 0 days of December are so small that there is no need to fix reference prices for the whole year ; whereas reference prices should therefore be fixed only for the period 1 April up to and including 20 December ; Whereas, Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of transporting Community products between production areas and Community consumption centres in the preceding year, by :  the increase in production costs for fruit and veget ­ ables, less productivity growth, and  the standard rate of transport costs in the current marketing year ; Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, Whereas, in accordance with Articles 140(2) and 272(3) of the Act of Accession, the prices of Spanish and Portu ­ guese products will not be used for the purpose of calcu ­ lating reference prices, during the first phase in the case of Spain and during the first stage in the case of Portugal ; Whereas, up to 10 July, Community-produced tomatoes are grown mainly under glass ; whereas the reference prices for this period of the marketing year must therefore be fixed for a product of that type ; whereas tomatoes imported from certain third countries during the same period will have been grown in the open ; whereas, although such tomatoes may be classed in class I, their quality and price are not comparable with those of products grown under glass ; whereas the prices for toma ­ toes not grown under glass should therefore be adjusted by a conversion factor ; Whereas, from October to December inclusive, tomatoes imported from certain third countries are cultivated under glass ; whereas a conversion factor should also be applied to the prices of these tomatoes to make them comparable with the reference prices which are during this period calculated on the basis of prices of Community products cultivated in the open ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, (') OJ No L 118, 20 . 5 . 1972, p. 1 . Ã 1) OJ No L 198, 26. 7. 1988, p. 1 . 17. 3 . 89 Official Journal of the European Communities No L 73/15 c HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1988 marketing year, the reference prices for tomatoes (CN code 0702 00), expressed in ecus per 100 kg net of packed products of class I, of all sizes, shall be as follows : 2. For the purpose of calculating the entry price : (a) the prices for tomatoes not produced under glass, imported from third countries, shall, after deduction of customs duties, be multiplied :  for April, by a conversion factor of 1,80,  for May, by a conversion factor of 1,70,  from 1 June to 10 July by a conversion factor of 1,65 ; (b) the price for tomatoes produced under glass and imported from third countries shall, after deduction of customs duties, be multiplied by a conversion factor of 0,65 from 1 October to 20 December. Article 2 This Regulation shall enter into force on 1 April 1989 .  April : 197,77  May : 136,75  1 June to 10 July : 99,96  11 July to 31 August : 41,64  September : 44,71  1 October to 20 December : 46,18 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission